The decree under review will be affirmed, for the reasons stated in the opinion of Vice-Chancellor Leaming.
The grounds stated by him for refusing a preliminary injunction go to the root of the case, and his decision to dismiss the bill as not showing a case for equitable relief was a necessary result of the reasoning contained in the opinion, which we adopt as adequate for an affirmance of the decree under review.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, CAMPBELL, LLOYD, CASE, BODINE, DONGES, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, KERNEY, JJ. 14.
For reversal — None.